Case 2:21-cv-02044-CJC-JEM Document 59 Filed 09/10/21 Page 1 of 3 Page ID #:597



  1 RYAN H. CROSNER, CA Bar No. 278418
    ryan.crosner@ogletree.com
  2 OGLETREE, DEAKINS, NASH,
    SMOAK & STEWART, P.C.
  3 400 South Hope Street, Suite 1200
    Los Angeles, CA 90071
  4 Telephone: 213-239-9800
    Facsimile: 213-239-9045
  5
      (Additional Counsel on Following Page)
  6
      Attorneys for Defendants
  7   CACI INTERNATIONAL, INC. and
      CACI, INC. - FEDERAL
  8

  9                         UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11 Lisa Pittmon and Joel MacKay, on                 Case No. 2:21-cv-02044-CJC (JEMx)
    behalf of themselves and others
 12 similarly situated, and on behalf of the         ORDER FOR STIPULATED
    general public,                                  PROTECTIVE ORDER
 13
                   Plaintiffs,
 14
            v.                                       District Judge:   Hon. Cormac J. Carney
 15                                                                    Courtroom 9B, Santa
                                                                       Ana
 16 CACI International, Inc. and CACI, Inc.          Magistrate Judge: Hon. John E.
      - Federal,                                                       McDermott,
 17                                                                    Courtroom 640, Roybal
                   Defendants.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                 Case No. 2:21-cv-02044-CJC (JEMx)
                                 ORDER FOR STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02044-CJC-JEM Document 59 Filed 09/10/21 Page 2 of 3 Page ID #:598



  1 GLENDY C. LAU, CA Bar No. 280174
    glendy.lau@ogletree.com
  2 OGLETREE, DEAKINS, NASH,
    SMOAK & STEWART, P.C.
  3 19191 S. Vermont Avenue, Suite 950
    Torrance, CA 90502
  4 Telephone: 310-217-8191
    Facsimile: 310-217-8184
  5
    A. CRAIG CLELAND (pro hac vice)
  6 craig.cleland@ogletree.com
    OGLETREE, DEAKINS, NASH,
  7 SMOAK & STEWART, P.C.
    One Ninety One Peachtree Tower
  8 191 Peachtree St. NE, Suite 4800
    Atlanta, GA 30303
  9 Telephone: 404-881-1300
    Facsimile: 404-870-1732
 10

 11   HARRY M. ROWLAND III (pro hac vice)
      harry.rowland@ogletree.com
 12   OGLETREE, DEAKINS, NASH,
      SMOAK & STEWART, P.C.
 13   One Ninety One Peachtree Tower
      191 Peachtree St. NE, Suite 4800
 14   Atlanta, GA 30303
      Telephone: 404-881-1300
 15   Facsimile: 404-870-1732
 16 Attorneys for Defendants
    CACI INTERNATIONAL, INC. and
 17 CACI, INC. - FEDERAL

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             1             Case No. 2:21-cv-02044-CJC (JEMx)
                           ORDER FOR STIPULATED PROTECTIVE ORDER
Case 2:21-cv-02044-CJC-JEM Document 59 Filed 09/10/21 Page 3 of 3 Page ID #:599



  1        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED THAT THE
  2   PARTIES STIPULATED PROTECTIVE ORDER FILED ON SEPTEMBER 9,
  3   2021 IS GRANTED.
  4

  5

  6

  7   DATED: 9/10/21                          __________________________________
                                              HON. JOHN E. MCDERMOTT
  8                                           United States Magistrate Judge
  9
                                                                                     48514175.1

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             2             Case No. 2:21-cv-02044-CJC (JEMx)
                           ORDER FOR STIPULATED PROTECTIVE ORDER
